The matter of calculating the amount due by appellee on final settlement on account of the judgment which he failed to collect was not argued on submission or rehearing. That matter should have our attention for the guidance of the lower court.
The judgment against Pal M. Daniel was entered on December 9, 1930, for the sum of $4,489.66. The sum of $685 was paid on that judgment to appellee. If properly accounted for on final settlement, the judgment should of course be credited with that amount. Appellee should be allowed credit for attorneys' fees paid by him for legal advice relative to the collection of the judgment.
The further question is: Should appellee be charged with interest from the date of the rendition of the judgment against Daniel, or should he be charged as for funds in his hands which he failed to invest? Holding, as we do, appellee to strict accountability for the collection of the judgment against Daniel and his sureties, we feel that, in equity and good conscience, he should be chargeable as of the date of the judgment as for funds of his ward in his hands which he failed to invest. The duty in this regard is indicated by section 8149, Code of 1923, Code 1940, Tit. 21, § 42, and cases there cited.
There is nothing in this record upon which to base a finding relative to the duty imposed by section 8149, supra. That matter, of necessity, will have to be determined by the lower court.
Application for rehearing overruled.
GARDNER, C. J., and BOULDIN and FOSTER, JJ., concur. *Page 435